Exhibit 14.5 CHARTER OF THE NOMINATING AND GOVERNANCE COMMITTEE OF THE BOARD OF DIRECTORS OF XELR8 HOLDINGS, INC. I.PURPOSE The role of the Governance and Nominating Committee (the “Committee”) is to: · Identify and recommend qualified individuals to become members of the Board of Directors (the “Board”) of XELR8 Holdings, Inc. (the “Company”); · Assist the Board in determining the composition of the Board and its committee membership; and · Assist the Board in developing and monitoring the Company’s corporate governance guidelines. II. ORGANIZATION A. Membership The Committee shall consist of at least three members, a majority of which, in the opinion of the Board, satisfies the definition of “independent” under the rules and regulations of the Securities Exchange Act of 1934, as amended and the rules and regulations of the Securities and Exchange Commission.Membership on the Committee shall be determined annually by the Board. Unless a Chairman of the Committee is elected by the full Board, the members of the Committee may designate a Chairman of the Committee by majority vote of the full Committee membership. Should any member of the Committee cease to be independent, such member shall immediately resign his or her membership on the Committee. The Board may remove a member of the Committee at any time with or without cause. In the case of a vacancy on the Committee, the Board may appoint an independent director to fill the vacancy for the remainder of the term. B. Meetings The Committee shall meet at such times and from time to time as it deems to be appropriate, but not less than once annually. Members of the Committee may attend a meeting by telephone conference. The Committee may request any officer or employee of the Company or the Company’s outside counsel or independent public accountants to attend a meeting of the Committee or to meet with any members of, or consultants to, the Committee.Except as otherwise provided by statute or this Charter, a majority of the incumbent members of the Committee shall be required to constitute a quorum for the transaction of business at any meeting, and the act of a majority of the Committee members present and voting at any meeting at which a quorum is present shall be the act of the Committee. Minutes of each meeting of the Committee shall be reduced to writing.
